Motion of defendants to affirm the judgment below pursuant to Rule 16(g) is denied. Case is assigned to the calendar for April 5, 1977 at 9:30 a.m., for oral argument. The plaintiff will be expected to show cause why its appeal should not be dismissed because an appeal of a denial of a motion for directed verdict is not the proper method to review the issue raised by plaintiff. Super. R. Civ. P. 50, 1 Kent, R.I. Civ. Prac., §§50.1-4, 368-72 (1969). Bevlacqua, C.J. *1002not participating.
Albert B. Watt, for plaintiff. Gunning, LaFazia & Gnys, Inc., Richard T. Linn, for defendants.